DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-14 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 August 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
New Claims 19-20 are withdrawn as depending from withdrawn claims and should be identified by the correct status identifier (Withdrawn). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 18 recites the limitation “notch . . . configured to receive a lid for closing the packaging trough.” The limitation is indefinite as vague, because it is not clear what configuration is required to receive a lid as claimed. Examiner considers the limitation to be met by a notch formed in a packaging trough.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 15-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weder et al. (US 5,573,789).
Regarding Claim 1, Weder et al. (US’789) teach a method for producing a packaging trough (flowers pot cover) by thermoforming, the method comprising the steps of positioning at least an area of a film web (sheet 21) between a forming tool upper part and a forming tool lower part of a forming station (Figs. 1-3); inserting a male die part of the forming tool upper part 22, 22B (Figs. 3, 18; col. 4, lines 1-6) along a vertical direction into a forming space of a female die part of the forming tool lower part (Fig. 24, 24B; Figs. 3, 19; col. 5, lines 8-11) forming a packaging trough (trough capable of being used 
Regarding Claim 2, US’789 teaches that extending the push- in unit step further comprises the push-in unit being extended using compressed air and mechanically (col. 4, lines 26-34).  
Regarding Claim 3, US’789 teaches that the push- in unit (finger 40) has a shape of a wedge (Figs. 3, 7, 8) .  
Regarding Claim 4, US’789 teaches that the step of extending a plurality of push-in units from the male die part in a direction towards the inner wall of the forming space female die part (Figs. 3, 7, 8; col. 7, lines 36-47).  
Regarding Claim 5, US’789 teaches a step of heating the female die part (col. 6, line 59 to col. 7, line 2).
Regarding Claim 6, during the extending the push-in unit step, the push-in unit is at least partially extended into a recess provided in the inner wall of the female die part, wherein the recess defines an additional forming space that extends outwardly from the forming space (col. 6, line 59 to col. 7, line 2).
Regarding Claim 7, US’789 teaches a step of removing the male die part from the forming space of the female die part, and at least partially retracting the push-in unit automatically through engagement with the inner wall of the female die (col. 7, lines 36-52).
Regarding Claim 15, the non-zero angle comprises an angle substantially 90 degrees (“radially”) (Figs. 3, 7-8; col. 6, lines 14-17).

Regarding Claim 18, the push-in unit forms a notch in the packaging trough (flower pot cover) which would permit a lid, especially since the cover itself is formed to fit on a complementary article (flower pot).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record fails to teach positive pressure.
Response to Arguments
Applicant’s amendments, filed 30 November 2020, with respect to the rejection(s) of claim(s) Claims 1, 3, 4, 6, and 7 under 35 USC 112, 102, and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments of Claims 1, 3, 4, 6, and 7 and the addition of new Claims 15-18.
In response to Applicant’s argument that US’354 fails to teach a non-zero angle as required by amendment (p. 8), Weder et al. (US 5,573,789) is now cited for teaching a non-zero angle.
In response to Applicant’s argument that US’070 fails to teach producing a packaging trough by thermoforming (Remarks, p. 9), Applicant agrees and cites Weder et al. (US 5,573,789) to address this limitation.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/               Primary Examiner, Art Unit 1712